Archer, J.,
delivered the opinion of the court.
The complainant m this case, has failed to shew any possession of the negroes in controversy, or that his bill of sale was recorded according to the requisitions of the act of 1729, ch. 8. He has therefore failed to show any title to the slaves, as the foundation for the exercise of the restraining power of a court of equity.
We might under the act of 1832, remand this cause to the court from which it came, -without either affirming or reversing,, in order that further evidence on this subject might be taken. But we believe substantial justice would be better effected, by reversing the decree; and leaving the parties to their legal remedies. A complainant to succeed in such a case, where slaves are in controversy, should make out satisfactorily to the court, an ownership, clear and undisputed; or a purchase for a fair, and bonafide consideration, above suspicion, or doubt in relation to its fairness. Such we apprehend is not the case upon the testimony in this record; and there is quite as much to impeach, as to support the transfer, upon the evidence offered by *160the defendant, all of which we have considered in the cause; none of it having been objected to, in the court below. How far it would have been in the power of the complainant, to have shown his title to be good and untainted with any fraud, by rebutting the evidence offered by the defendant, and the adduction of other" evidenec, we know not; but the record shows no effort on the part of the plaintiff to support any portion of his cause by testimony. Entertaining these impressions, we will decree a reversal of the court’s decree, and a dissolution of the injunction with costs,
decree reversed and injunction dissolved.